1    ROBERT M. HOLLEY, ESQ. (SNB 50769)
     Attorney at Law
2
     2151 River Plaza Drive, Suite 250
3    Sacramento, California 95833

4    Telephone: (916) 922-2255
5
     Counsel for Defendant GURPREET SINGH
6

7

8
                            IN THE UNITED STATES DISTRICT COURT
9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   UNITED STATES OF AMERICA,                             Case No.: 2:17-CR-00106 MCE

13                 Plaintiff,                              STIPULATION AND ORDER
                                                           CONTINUING STATUS CONFERENCE
14   vs,
15
     GURPREET SINGH,
16
                   Defendant.
17

18
                                              STIPULATION
19
            IT IS HEREBY STIPULATED by and between the parties hereto through their
20
     respective undersigned counsel that the status conference presently scheduled on the court
21
     calendar for Thursday, March 28, 2019 at 10:00 a.m. for Status Conference, be vacated and
22   continued without appearance to Thursday, May 9, 2019 at 10:00 a.m. for Status Conference.
23          Counsel are still in the process of investigation and negotiation and Mr. Singh is further
24   reviewing the auditory discovery provided by the government. It is expected that a disposition

25   will be reached prior to this next status conference. Counsel are in the process of working out a
     plea negotiation that, by its nature, has taken some time.
26
            The parties further stipulate and agree that the ends of justice will be served by the
27
     granting of this request for continuance which outweigh the best interests of the public and the
28
     defendant’s right to a speedy trial and that time within which the trial of this case must be
                                                       1
1    commenced under the Speedy Trial Act should therefore be excluded pursuant to 18 U.S.C.
2    §3161 (h)(7)(B)(iv), corresponding to Local Code T-4, from the previously set date of March
3    28, 2019, up to and including the proposed new status conference date of May 9, 2019.

4
     Accordingly, the parties respectfully request that the Court adopt this proposed stipulation.

5
                 IT IS SO STIPULATED.
6
                                                   Respectfully submitted,
7

8
            DATED: March 26, 2019
9                                                  /s/ Robert M. Holley_______________
10
                                                   MR. ROBERT M. HOLLEY, ESQ.
                                                   Counsel for Gurpreet Singh
11

12          DATED: March 26, 2019

13
                                                   /s/ David P. Foos_(by RMH)____
                                                   MR. DAVID P. FOOS, ESQ.
14                                                 Counsel for Gurpreet Singh
15

16          DATED: March 26, 2019
17                                                 /s/ Cameron L. Desmond _(by RMH)_                 __
                                                   MS. CAMERON L. DESMOND, ESQ.
18                                                 Assistant United States Attorney
19
                                                   Counsel for the United States

20

21

22

23

24

25

26

27

28


                                                      2
1                                                 ORDER
2
            The Court, having read and considered the stipulation of the parties, and good cause
3
     appearing therefrom, hereby adopts the stipulation of the parties in its entirety including the
4
     exclusion of time for trial pursuant to the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(B)(iv). The
5

6    previously set date for Status Conference of January 17, 2019 is hereby vacated, and the matter

7    is set on the Court’s law and motion calendar for Thursday, March 28, 2019 at 10:00 a.m. for
8    Status Conference.
9           IT IS SO ORDERED.

10
     Dated: March 29, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       3
